Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Election/Restriction filed on May 02, 2022 is acknowledged.
3.	Claims 13, 17, 20, 25, 28 and 32-33 are cancelled.
4.	Claims 1-12, 14-16, 18-19, 21-24, 26-27 and 29-31 are pending in this application.


Restriction
5.	Applicant’s election without traverse of Group 1 (claims 1-12, 14-16, 18-19, 21-24, 29-30) and the election without traverse of the protein S as the species of Gla component and with traverse of the species tetraspanins or CD9 as the species of transmembrane protein in the reply filed on May 2, 2022 is acknowledged. The traversal is  on the ground that the species of CD9, CD63 and CD81 are members of the genus of proteins known as tetraspanins. Applicant’s arguments have been considered but are not found persuasive. The CD9, CD63 and CD81 are recited in claim 5. Claim 5 also recites different transmembrane proteins. These transmembrane proteins are different subgenus and therefore, the election of species is deemed to be proper. Restriction is deemed to be proper and is made FINAL in this office action. Protein S is known in the art, for example, Bauzon et al (US Patent No. 10894075, SEQ ID NO: 1) and Bauzon et al (US Patent No. 9694048, SEQ ID NO: 1).  Claims 1-12, 14-16, 18-19, 21-24 and 29-30 are examined on the merits in this office action.
Objections
6.	The abstract is objected to for the following minor informality: 
	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

In the instant case, the abstract recites, “The present disclosure relates to a method...” at line 1 of the abstract. Applicant should correct these informalities. See MPEP 608.01(b). For example, the abstract can be amended to recite, “A method of targeting…is described.”
7.	The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.
8.	The specification is objected to for containing referring to sequences without also identifying them by the sequence identifier assigned to them in the sequence listing as required by 37 CFR 1.821(d). The specification discloses peptide sequences, and these are missing their respective sequence identifiers. For example, Figure 1C of instant specification US 2021/0062143 A1 disclose peptide sequences, but these are missing their sequence identifiers. The examiner would like to bring the applicant’s attention to the following excerpt from MPEP §2422.03: 
37 CFR 1.821(d) requires the use of the assigned sequence identifier in all instances where the description or claims of a patent application discuss sequences regardless of whether a given sequence is also embedded in the text of the description or claims of an application. This requirement is also intended to permit references, in both the description and claims, to sequences set forth in the "Sequence Listing" by the use of assigned sequence identifiers without repeating the sequence in the text of the description or claims. Sequence identifiers can also be used to discuss and/or claim parts or fragments of a properly presented sequence. For example, language such as "residues 14 to 243 of SEQ ID NO:23" is permissible and the fragment need not be separately presented in the "Sequence Listing." Where a sequence is embedded in the text of an application, it must be presented in a manner that complies with the requirements of the sequence rules. 

The applicant is therefore required to amend the specification to comply with 37 CFR 1.821(d).
9.	The Drawings are objected to for the following: the figure legends for Figs. 3, 5, 6 and 7 refer to "red," “green,” in the figures.  Figs. 3, 5, 6 and 7 are thus deemed to be color drawings. 
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
10.	Claims 2-12, 14-16, 18-19, 21-24, 26-27 and 29-31 are objected for the following: Claims 2-12, 14-16, 18-19, 21-24, 26-27 and 29-31 recite “A method according to” in the claims. Since claims 2-12, 14-16, 18-19, 21-24, 26-27 and 29-31 depend from the independent claim 1, these should be corrected to “The method according to”.
11.	Claim 3 is objected to for the following: claim 3 recites, “ 30nm to 100nm”. There are spaces missing in between  the number and the unit. Applicant is required to correct these errors.
12.	Claim 4 is objected to for the following: claim 4 recites “1 to 1.5g/ml”, “1 to 1.2g/ml” and “1.12 to 1.19g/ml”. There are spaces missing from the number and the unit. Applicant is required to correct these errors.
13.	Claim 5 is objected to for the following: claim 5 recites, “CD 13”. To be consistent with the transmembrane proteins recited in claim 5, Applicant is required to correct this to recite “CD13”.
14.	Claim 26 is objected to for the following: claim 26 recites, “…wherein the method comprises a further step of providing…” Applicant is recommended to amend the claim to recite, “…wherein the method further comprises a step of providing…”
15.	Claim 30 is objected to for the following: Claim 30 recite, “…a drug (small molecule (chemical entity), c, nucleic acid…” The end parenthesis is missing from the claim, and it also appears that a term is missing from the recitation “c”. Applicant is required to correct these errors. 

Rejections
35 U.S.C. 112(b)
16.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


17.	Claims 1-12, 14-16, 18-19, 21-24, 26-27 and 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

18.	Claim 1 recites, “…into a fluid which may comprise the extracellular vesicle.” The term “may” is not an absolute phrase. May implies that the fluid may or may not have the “extracellular vesicle”. The specification does not fully define what is meant by “may”. Because claims 2-12, 14-16, 18-19, 21-24, 26-27 and 29-31 depend from indefinite claim 1 and do not clarify the point of confusion, they must also be rejected under 35 U.S.C. 112, second paragraph.
19.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 4 and 15 recite the broad recitation “in the range 1 to 1.5 g/ml” (claim 4) and “comprises a sequence shown in SEQ ID NO: 6 or a derivative thereof…” (claim 15), and the claim also recites “such as 1 to 1.2g/ml, in particular 1.13 to 1.19g/ml” (claim 4) and “in particular SEQ ID NO: 6” (claim 15) which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
20.	Claims 5, 10, 22 recite the phrase “selected from”. It is unclear if the list “selected from” is limited to the compounds recited in the claim or if there are additional compounds that is encompassed in the list. Currently, the claims is interpreted as “selected from the group comprising…” Applicant may overcome this rejection by amending the claim to recite, “…selected from the group consisting of…”
21.	Claims 24 and 30 recite the limitation "the payload" in the claims.  There is insufficient antecedent basis for this limitation in the claim. Claims 24 and 30 depend from claim 6. Claim 6 recites, “A method according to claim 1, wherein the vesicle was release from an unhealthy cell.” Claim 6 is dependent from claim 1. Claims 1 and 6 do not recite “payload”. Therefore, claims 24 and 30 lack antecedent basis.
22.	Regarding claim 22, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
23.	Regarding claims 11-12 and 29-30, the phrase "for example" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
24.	Claim 14 recites, “…wherein the construct comprises an EGF domain selected from protein S.” The metes and bounds of the claim is unclear. It is unclear whether there is multiple EGF domain in the sequence of protein S, or if the claim is missing other proteins that comprises EGF domain. Additionally, if the claim is reciting “selected from different proteins that comprises EGF domain”, the claim is not reciting the correct Markush language.
25.	Claims 22 and 29-30 recite parenthetical expressions “(such as rhodamine dye, FITC, FAM, CY5}” (claim 22), “(including stapled peptides)" (claim 29), and “(for example)…(small molecule…)…(for example)…” (claim 30). The metes and bounds of claims 22 and 29-30 are rendered vague and indefinite by the parenthetical recitation of "“(such as rhodamine dye, FITC, FAM, CY5}” (claim 22), “(including stapled peptides)" (claim 29), and “(for example)…(small molecule…)…(for example)…” (claim 30)” because it is unclear as to whether the limitation is part of the instantly claimed subject matter. See MPEP § 2173.05(d).

35 U.S.C. 102
26.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
27.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


28.	Claim(s) 1, 9-10, 12, 18-19, 21-22 and 29  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madison et al (US Patent No. 8519103).
29.	Madison et al teach  assessing the modified FVII polypeptide activities. Madison et al teach that the activities and properties of FVII polypeptides can be assessed in vitro and/or in vivo. Assays for such assessment are known to those of skill in the art and are known to correlate tested activities and results to therapeutic and in vivo activities. In one example, FVII variants can be assessed in comparison to unmodified and/or wild-type FVII. In another example, the activity of modified FVII polypeptides can be assessed following exposure in vitro or in vivo to AT-III and compared with that of modified FVII polypeptides that have not been exposed to AT-III. Such assays can be performed in the presence or absence of TF. In vitro assays include any laboratory assay known to one of skill in the art, such as for example, cell-based assays including coagulation assays, binding assays, protein assays, and molecular biology assays. In vivo assays include FVII assays in animal models as well as administration to humans. In some cases, activity of FVII in vivo can be determined by assessing blood, serum, or other bodily fluid for assay determinants. FVII variants also can be tested in vivo to assess an activity or property, such as therapeutic effect (see column 108, lines 27-46).
	Madison et al further teach that FVII includes a Gla domain, two EGF domains (EGF-1 and EGF-2) and a serine protease domain (or peptidase S1 domain) (see column 16, lines 39-45), meeting the limitation of instant claim 12.
	Madison et al further teach that carboxylation and gamma-carboxylation of FVII polypeptides can be assessed using mass spectrometry with matrix-assisted laser desorption ionization time-of flight (MALDI-TOF) analysis and can have fluorescent tag (see column 109, lines 31-62), meeting the limitation of instant claims 18-19 and 21-22.
	Madison et al further teach chimeric or fusion protein comprising one or more FVII polypeptide, or a portion thereof, and one or more other polypeptides for any one or more of a signal, tag…a targeting agent…at least one polypeptide (i.e., FVII) or portion thereof, is linked, directly or indirectly via linker(s) to another polypeptide (see column 37, lines 13-30), meeting the limitation of instant claim 29.
With respect to the limitation in the preamble of claim 1, “A method for targeting extracellular vesicle with surface exposed phosphatidyl serine said method comprising the step of introducing a molecule comprising...”, please note that MPEP 2111.02 II states "a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention." In the instant case, the preamble does not affect the method steps. The preamble in this case recites a statement of purpose or use, and therefore was not treated as a claim limitation.
Since the reference teaches the same active method step, i.e., introducing a GLA domain molecule into a fluid which may comprise the extracellular vesicle (patient sample), the reference anticipates instant claims 1, 9-10, 12, 18-19, 21-22 and 29.



CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654